FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                  January 10, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
                                 TENTH CIRCUIT



 TIKILA WILLARD,

               Petitioner–Appellant,                      No. 10-2171
          v.                                            (D. New Mexico)
 ARLENE HICKSON; ATTORNEY                     (D.C. No. 10-CV-00063-WJ-LAM)
 GENERAL OF THE STATE OF NEW
 MEXICO,

               Respondents–Appellees.


                                       ORDER *


Before KELLY, McKAY, and LUCERO, Circuit Judges.



      Petitioner seeks a certificate of appealability to appeal the district court’s

denial of her 28 U.S.C. § 2254 habeas petition. Petitioner was convicted on state

drug charges and sentenced to a total of nineteen years in prison. After

unsuccessfully challenging her conviction and sentence in the state courts,

Petitioner filed the instant petition for federal habeas relief, in which she raised

claims of ineffective assistance of counsel, judicial bias, prosecutorial



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
misconduct, and insufficiency of the evidence. The case was assigned to a

magistrate judge, who wrote a twenty-eight-page report and recommendation

concluding that federal habeas relief was not warranted on any of Petitioner’s

claims. After conducting a de novo review of the record, the district court

adopted the magistrate judge’s report and recommendation and dismissed the

case.

        After carefully reviewing Petitioner’s filings and the record on appeal, we

conclude that reasonable jurists would not debate whether the district court erred

in dismissing the petition. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). We

also conclude that reasonable jurists would not debate whether the court erred in

denying Petitioner’s request for an evidentiary hearing. Thus, for substantially

the same reasons stated by the magistrate judge and the district court, we DENY

the application for a certificate of appealability and DISMISS the appeal.

                                                ENTERED FOR THE COURT


                                                Monroe G. McKay
                                                Circuit Judge




                                          -2-